Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for the benefit of a foreign application 10- 201721018854 filed in India on 05/29/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
 
Claims 3 and 21 are objected to because of the following informalities: 
Claim 3, line 11 recites the phrase “using the one or more of gestural actions of the intelligent virtual object (1102)” which should be “using one or more of gestural actions of the intelligent virtual object (1102)”
Claim 9, line 7 recites “and interface module” which should be “a processor comprising an interface module and a financial service module”
Claim 21, line 11 recites the phrase “using the one or more of gestural actions of the intelligent virtual object (1102)” which should be “using one or more of gestural actions of the intelligent virtual object (1102)”
 appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 13, 15, 17-19, 26, 31, 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block et al. (US 20160275760 A1 hereinafter Block).

As to independent claim 1, Block teaches a method (150) for assisting in performing financial services, the method (150) comprising steps of: [processes financial transaction ¶54]
receiving (151) an image of one or more persons and further selecting a user from a depth sensing device (102); [photo taken that detects 3d features (depth) for identification (selecting) ¶162-¶163 "a photo of the customer may be taken and entered into the facial recognition software. The facial recognition software may identify faces by extracting landmarks or features from an image of the user's face, such as the relative position, size, and/or shape of the user's 
generating (153) a virtual interface (110) as a response to receiving the image of the user, the virtual interface (110) comprising an intelligent virtual object (1102), wherein the virtual interface (110) is generated as a response to the user entering a first predetermined zone (118) in the physical environment of the user; [generates greeting when user approaches bank (entrance zone) in bank (physical environment) ¶157 " As a banking customer approaches the bank, welcome terminal, teller terminal, automated banking machine, or other resource location a banking customer may approach to conduct a banking transaction, the banking computer system may be operative to identify the banking customer…Data is used by the banking computer system to cause to be produced, a personal greeting or other messages to the banking customer. ";  virtual object (virtual person) ¶166 " a virtual person speaking the message with a corresponding computer generated audio voice output."]
performing (155) one or more of transmitting the virtual interface (110) to a display device (106) for display of the virtual interface (110) at the display device (106), and transmitting an audio output to one or more speakers (108) for provision of the audio output through the one or more speakers (108); [greeting is displayed on  a screen with audio from virtual object (virtual person) ¶166 " a virtual person speaking the message with a corresponding computer generated audio voice output."]
receiving (157) one or more of a gestural input from the depth sensing device (102), and  [cameras with gesture recognition ¶366]  an audio input from a microphone (104); and [microphone ¶100] 


As to dependent claim 8, the rejection of claim 1 is incorporated. Block further teaches a step of capturing and receiving an image of identification document and a plurality of identification details for verification of the user, held and displayed by the user, by the depth sensing device (102).  [user places drivers license having details ¶198 "user place their driver's license up against the display."]

As to dependent claim 13, the rejection of claim 1 is incorporated. Block further teaches wherein the virtual interface (110) further comprises a plurality of interface components (402, 404, 406, 408, 410 and 412) customized based on a demographic marker or identity of the user, wherein the step of receiving the gestural input or the audio input further comprises receiving a selection of an interface component from the plurality of interface components (402, 404, 406, 408, 410 and 412). [terminal displays interface with various components virtual person custom to age ¶166, guides ¶258, and prompts) ¶79; custom to age (demographic marker) interface ¶167 or driver's license (identity) ¶198]

As to dependent claim 15, the rejection of claim 1 is incorporated. Block further teaches a step of providing a plurality of auxiliary indications to the user, the auxiliary indications being in the user's present physical environment, in addition to and separate from the indicators on the display device (106) and the speakers (108), in response to receiving the one or more of the 

As to dependent claim 17, the rejection of claim 1 is incorporated. Block further teaches a step of switching the virtual interface (110) to a true idle state during the absence of the one or more persons from the first predetermined zone (118), one or more of the plurality of subzones (202, 203), wherein, in the true idle state the intelligent virtual object (1102) performs predetermined activities of a human-like waiting nature, [different prompts if customer is/is not recognized or new user approaches ¶79-¶80 idle state (advertise services) ¶75 "The welcome 

As to dependent claim 18, the rejection of claim 1 is incorporated. Block further teaches a step of switching the virtual interface (110) to an inviting state, during the presence of the person or the plurality of persons in the first predetermined zone (118) to invite the selected user into the second predetermined zone (120).  [invites user to terminal via advertising to waiting customers in entrance zone ¶75-¶80 "welcome terminal 10 operates to display advertising through a display to banking customers"]

As to independent claim 19, Block teaches a system (1000) for assisting in performing financial services, the system (1000) comprising: [Fig. 1 illustrates system with terminal 10 ¶64]
a depth sensing device (102); [3-D detecting camera ¶161-162]
a microphone (104); [microphone ¶64]
a display device (106); [display¶64]
one or more speakers (108);  [Speaker ¶38]
an interface module (1010); [intput/output device¶64]
and a financial service module (1020); [banking and financial ¶65]
wherein the depth sensing device (102) is configured to capture an image of one or more persons and further selecting a user and a gestural input from the user;   [photo taken that detects 
wherein the microphone (104) is configured to receive an audio input; [microphone input ¶100]
wherein the interface module (1010) is configured to: [intput/output device¶64]
receive an image of a user from a depth sensing device (102); [photo taken that detects 3d features ¶162 "a photo of the customer may be taken and entered into the facial recognition software. The facial recognition software may identify faces by extracting landmarks or features from an image of the user's face, such as the relative position, size, and/or shape of the user's eyes, nose, cheekbones, jaw and the like. In addition, facial recognition software may utilize 3-D technology to detect and identify distinctive features on the surf ace of the user's face,"]
generate a virtual interface (110) as a response to receiving the image of the user, the virtual interface (110) comprising an intelligent virtual object (1102), wherein the virtual interface (110) is generated as a response to the user entering a first predetermined zone (118) in the physical environment of the user; [generates greeting when user approaches bank (entrance zone of physical environment) ¶157 " As a banking customer approaches the bank, welcome terminal, teller terminal, automated banking machine, or other resource location a banking customer may approach to conduct a banking transaction, the banking computer system may be operative to identify the banking customer…Data is used by the banking computer system to 
perform one or more of transmitting the virtual interface (110) to the display device (106) for display of the virtual interface (110) on the display device (106), and transmitting an audio output to the one or more speakers (108) for provision of the audio output through the one or more speakers (108); [greeting is displayed on  a screen with audio from virtual object (virtual person) ¶166 " a virtual person speaking the message with a corresponding computer generated audio voice output."]
receive one or more of a gestural input from the depth sensing device (102), and [cameras with gesture recognition ¶366]  an audio input from a microphone (104); [microphone ¶100]
wherein the financial service module (1020) is configured to perform a financial service in response to receiving one or more of the gestural input, and the audio input.  [gesture input for terminal ¶366; microphone as audio input for banking ¶171-¶172]

As to dependent claim 26, the rejection of claim 19 is incorporated. Block further teaches a wherein the interface module (1010) is further configured to with respect to the depth sensing device (102) capturing and receiving an image of an identification document and a plurality of identification details for verification of the user, held and displayed by the user.  [user places drivers license having details ¶198 "user place their driver's license up against the display."]

As to dependent claim 31, the rejection of claim 19 is incorporated. Block further teaches the system (1000) as claimed in claim 19, wherein the virtual interface (110) further comprises a 

As to dependent claim 33, the rejection of claim 1 is incorporated. Block further teaches wherein the interface module (1010) is further configured to provide a plurality of auxiliary indications to the user, the auxiliary indications being in the user's present physical environment, in addition to and separate from the indicators on the display device (106) and the speakers(108) in response to receiving the one or more of the gestural input, and the audio input.  [displays indications on other terminal ¶86-¶87 "directions that may be presented to the banking customer on resources which include devices operatively connected in the banking network 102. The directions may be presented to the banking customer through a display in the welcome terminal 10, currency exchange terminal 88, banking terminal, a display at a teller location 50, waiting area 60, a display surface of a surface computer, or any device location through which a banking customer may receive directions"; indications on terminal ¶84; voice commands ¶231]
wherein the plurality of auxiliary indications is provided in order to direct the user to a particular area in the user's present physical environment, at a distance from the user's current location, the plurality of auxiliary indications being provided through one or more of projected directional lighting, lighting fixtures, lighted floor arrows and directional speakers, controlled through one or more of wired or wireless means, directing the user to the particular area,  and the auxiliary indications in the user's present physical environment being in addition to and separate from indicators on the display device (106) and speakers (108).  [direct customers to areas via 

As to dependent claim 35, the rejection of claim 19 is incorporated. Block further teaches wherein the interface module (1010) is further configured to switch the virtual interface (110) to a true idle state during the absence of the one or more persons from the first predetermined zone (118), one or more of the plurality of subzones (202,203) wherein, in the true idle state the intelligent virtual object (1102) performs predetermined activities of a human-like waiting nature [different prompts if customer is/is not recognized or new user approaches ¶79-¶80 idle state (advertise services) ¶75 "The welcome terminal 10 may also be operative to provide outputs that describe what banking transactions or services are available at the banking facility 200 where the welcome terminal 10 is located"; virtual teller greeting (human) ¶166] wherein the intelligent virtual object (1102) is a computer generated artificially intelligent object in at least one of a human form, an animal form or a cartoon character form. [virtual person ¶166]

As to dependent claim 36, the rejection of claim 19 is incorporated. Block further teaches wherein the interface module (1010) is further configured to switch the virtual interface (110) to an inviting state, during the presence of the person or the plurality of persons in the first predetermined zone (118) to invite the selected user into the second predetermined zone (120). [invites user to terminal via advertising to waiting customers in entrance zone ¶75-¶80 "welcome terminal 10 operates to display advertising through a display to banking customers"]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Block, as applied in the rejection of claim 1 and 19 above, and further in view of Northrup et al. (US 20130034295 A1 hereinafter Northrup) .

As to dependent claim 3, Block teaches all the limitations of claim 1 that is incorporated. Block further teaches wherein the first predetermined zone (118) comprises a plurality of subzones (202, 203) and a partition (210), [Fig. 2 illustrates floor plan with banking facility (zone) and partitioned waiting, teller zones that the user is tracked within ¶106 "image tracking software may be operative to track banking customers and/or bank employees wherever they were relative to the floor plan of the banking facility 200."]
wherein, the plurality of subzones (202, 203) and the partition (210) exist in the physical environment of the user, wherein the computer generated artificially intelligent virtual object (1102) invites the user into the one or more of the plurality of subzones (202, 203) using the one 
wherein the intelligent virtual object (1102) invites the user into the one or more of the plurality of subzones in the physical environment of the user, (202, 203) using the one or more of gestural actions and the audio output of the intelligent virtual object (1102) on the basis of the one or more of the gestural input and the audio input of the user. [audio output ¶166; directions to zones within bank ¶84,¶87 "route may be shown graphically to the banking customer in the form of a map in the context of the floor plan of the banking facility"]
Block does not specifically teach wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120)
However, Northrup teaches wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120) [zones and sub-zones ¶21, ¶185 " "sub -zone" is a geographic area of any size within a zone"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating the wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120) disclosed by Northrup because both techniques address the same field of Geo fencing and by incorporating Northrup into Block for more accurate zoning allowing inexpensiver interactions with users and supervisors [Northrup ¶19]

claim 21, Block teaches all the limitations of claim 1 that is incorporated. Block further teaches wherein the first predetermined zone (118) comprises a plurality of subzones (202, 203) and a partition (210), [Fig. 2 illustrates floor plan with banking facility (zone) and partitioned waiting, teller zones that the user is tracked within ¶106 "image tracking software may be operative to track banking customers and/or bank employees wherever they were relative to the floor plan of the banking facility 200."]
wherein, the plurality of subzones (202, 203) and the partition (210) exist in the physical environment of the user, wherein the computer generated artificially intelligent virtual object (1102) invites the user into the one or more of the plurality of subzones (202, 203) using the one or more of gestural actions of the intelligent virtual object (1102) and the audio output, and [approach gesture causes greeting ¶157; greeting is displayed on a screen with audio from  virtual object (virtual person) ¶166 " a virtual person speaking the message with a corresponding computer generated audio voice output."; directions ¶84,¶87]
wherein the intelligent virtual object (1102) invites the user into the one or more of the plurality of subzones in the physical environment of the user, (202, 203) using the one or more of gestural actions and the audio output of the intelligent virtual object (1102) on the basis of the one or more of the gestural input and the audio input of the user. [audio output ¶166; directions to zones within bank ¶84,¶87 "route may be shown graphically to the banking customer in the form of a map in the context of the floor plan of the banking facility"]
Block does not specifically teach wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120)

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating the wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120) disclosed by Northrup because both techniques address the same field of Geo fencing and by incorporating Northrup into Block for more accurate zoning allowing inexpensiver interactions with users and supervisors [Northrup ¶19]

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Block, as applied in the rejection of claim 1 and 19 above, and further in view of Chen et al. (US 20160366129 A1 hereinafter Chen) .

As to dependent claim 6, Block teaches all the limitations of claim 1 that is incorporated. 
Block does not specifically teach a step of determining a pitch angle of a face of the user, with respect to the depth sensing device (102), wherein the one or more of the gestural input received by the depth sensing device (102), and the audio input received by the microphone (104) are received on a basis of the pitch angle being within a predetermined range, said method further comprising a step of modifying the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108). 

said method further comprising a step of modifying the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108).  [facial gesture including pitch angle used for login (change interface) ¶29, ¶32 ¶94 "the terminal displays the result to the user. When the identity authentication is successful, the user is allowed to log in"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating the a step of determining a pitch angle of a face of the user, with respect to the depth sensing device (102), wherein the one or more of the gestural input received by the depth sensing device (102), and the audio input received by the microphone (104) are received on a basis of the pitch angle being within a predetermined range, said method further comprising a step of modifying the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108) disclosed by Chen because both techniques address the same field of authenticating users and by incorporating 

As to dependent claim 24, Block teaches all the limitations of claim 19 that is incorporated. 
Block does not specifically teach wherein the interface module (1010) is further configured to determine a pitch angle of a face of the user, with respect to the depth sensing device (102), wherein the one or more of the gestural input received by the depth sensing device (102), and the audio input received by the microphone (104) are received on a basis of the pitch angle being within a predetermined range, wherein the interface module (1010) is further configured to modify the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108).
However, Chen teaches wherein the interface module (1010) is further configured to determine a pitch angle of a face of the user, with respect to the depth sensing device (102), wherein the one or more of the gestural input received by the depth sensing device (102), and the audio input received by the microphone (104) are received on a basis of the pitch angle being within a predetermined range, [facial gesture including pitch angle used ¶94, ¶32, ¶29 "facial gesture information as an example, the facial gesture information is indicated by pitch, roll and yaw, wherein pitch denotes an angle of pitch, roll denotes an angle of rotation"]
wherein the interface module (1010) is further configured to modify the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating the wherein the interface module (1010) is further configured to determine a pitch angle of a face of the user, with respect to the depth sensing device (102), wherein the one or more of the gestural input received by the depth sensing device (102), and the audio input received by the microphone (104) are received on a basis of the pitch angle being within a predetermined range, wherein the interface module (1010) is further configured to modify the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108) disclosed by Chen because both techniques address the same field of authenticating users and by incorporating Chen into Block improves on traditional authorization that causing unauthorized access, leaked or forgotten password [Chen ¶3]

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Block, as applied in the rejection of claim 1 and 19 above, and further in view of Murray et al. (US 20140236740 A1 hereinafter Murray) .

As to dependent claim 9, Block teaches all the limitations of claim 1 that is incorporated. 

further comprising a step of comparing the facial image and the 3D depth data of the user with a plurality of historical facial images captured with 2-dimensional (2D) depth data and the 3D depth data, stored in a storage device (116), for verification of the user,  [previous face images that may utilize 3D ¶162-¶163 "data related to the face and facial features of the customer that may be saved on the bank's server or network 102"]
wherein the virtual interface (110) is generated on a basis of historical data associated with the facial image of the user, [greets or does banking according to user identified ¶163-¶166]
Block does not specifically teach a step of identifying an age and a gender of the user from the facial image and the 3D depth data of the user and generating the virtual interface (110), including the intelligent virtual object (1102), on a basis of the age and the gender of the user.  
However, Murray teaches a step of identifying an age and a gender of the user from the facial image and the 3D depth data of the user and generating the virtual interface (110), including the intelligent virtual object (1102), on a basis of the age and the gender of the user.  [age and gender used ¶56 "avatar is used to represent the user, the avatar may be selected appropriate to the user's age and gender as determined based on stored data"]said method further comprising a step of modifying the virtual interface (110) in response to receiving the one or more of the gestural input, and the audio input, upon verifying that the pitch angle is within the predetermined range and that no audio output is being provided through the one or more speakers (108).  [facial gesture including pitch angle used for login (change interface) ¶29, ¶32 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating a step of identifying an age and a gender of the user from the facial image and the 3D depth data of the user and generating the virtual interface (110), including the intelligent virtual object (1102), on a basis of the age and the gender of the user disclosed by Murray because both techniques address the same field of virtual banking and by incorporating Murray into Block enhances banking by not requiring a keyboard and better explain concepts to users. [Murray ¶4-¶6]

As to dependent claim 27, Block teaches all the limitations of claim 19 that is incorporated. 
Block further teaches wherein the interface module (1010) is further configured to extract a facial image of a face and 3-dimensional (3D) depth data of the user, [captures face for recognition ¶162-¶163 "3-D technology to detect and identify distinctive features on the surf ace of the user's face"]
wherein the interface module (1010) is further configured to compare the facial image and the 3D depth data of the user with a plurality of historical facial images captured with 2-dimensional (2D) depth data and 3D depth data stored in a storage device (116), for verification of the user, [previous face images that may utilize 3D ¶162-¶163 "data related to the face and facial features of the customer that may be saved on the bank's server or network 102"]
wherein the virtual interface (110) is generated on a basis of historical data associated with the facial image of the user, [greets or does banking according to user identified ¶163-¶166]

However, Murray teaches wherein the interface module (1010) is further configured to identify an age and a gender of the user from the facial image and the 3D depth data of the user and generating the virtual interface (110), including the intelligent virtual object (1102), on a basis of the age and the gender of the user. [facial gesture including pitch angle used for login (change interface) ¶29, ¶32 ¶94 "the terminal displays the result to the user. When the identity authentication is successful, the user is allowed to log in"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating wherein the interface module (1010) is further configured to identify an age and a gender of the user from the facial image and the 3D depth data of the user and generating the virtual interface (110), including the intelligent virtual object (1102), on a basis of the age and the gender of the user and by incorporating Murray into Block enhances banking by not requiring a keyboard and better explain concepts to users. [Murray ¶4-¶6]

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Block, as applied in the rejection of claim 1 and 19 above, and further in view of Harper et al. (US 20110055049 A1 hereinafter Harper) .

claim 12, Block teaches all the limitations of claim 1 that is incorporated. 
Block does not specifically teach wherein the virtual interface (110) further comprises a live image feed (416) of the user entering the first predetermined zone (118) in the present physical environment of the user, the live image feed (416) being differentiated from a background in the virtual interface (110) and displayed on the display device (106).
However, Harper teaches wherein the virtual interface (110) further comprises a live image feed (416) of the user entering the first predetermined zone (118) in the present physical environment of the user, the live image feed (416) being differentiated from a background in the virtual interface (110) and displayed on the display device (106). [Fig. 5 illustrates video feed of user separate from background (in window) ¶56 "In FIG. 5, the first user interface 200C is positioned within a larger second user interface 500."]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating wherein the virtual interface (110) further comprises a live image feed (416) of the user entering the first predetermined zone (118) in the present physical environment of the user, the live image feed (416) being differentiated from a background in the virtual interface (110) and displayed on the display device (106) disclosed by Harper because both techniques address the same field of augmented reality and by incorporating Harper into Block add excitement for customers by providing an augmented reality experience [Harper ¶6-¶7]

As to dependent claim 30, Block teaches all the limitations of claim 19 that is incorporated. 

However, Harper teaches wherein the virtual interface (110) further comprises a live image feed (416) of the user entering the first predetermined zone (118) in the present physical environment of the user, the live image feed (416) being differentiated from a background in the virtual interface (110) and displayed on the display device (106). [Fig. 5 illustrates video feed of user separate from background (in window) ¶56 "In FIG. 5, the first user interface 200C is positioned within a larger second user interface 500."]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the automated banking by Block by incorporating wherein the virtual interface (110) further comprises a live image feed (416) of the user entering the first predetermined zone (118) in the present physical environment of the user, the live image feed (416) being differentiated from a background in the virtual interface (110) and displayed on the display device (106) disclosed by Harper because both techniques address the same field of augmented reality and by incorporating Harper into Block add excitement for customers by providing an augmented reality experience [Harper ¶6-¶7]


Conclusion
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 Roh (US 20130234927 A1) teaches user face gestures for altering user interfaces (See Fig. 1A-1D and ¶6)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BEAU D SPRATT/            Primary Examiner, Art Unit 2143